Exhibit 10.10

CALL RIGHT AGREEMENT

(Harrah’s Laughlin)

THIS CALL RIGHT AGREEMENT (this “Agreement”) is entered into as of October 6,
2017 (the “Effective Date”), by and among VICI Properties, L.P., a Delaware
limited partnership (“Propco”), and Caesars Entertainment Corporation, a
Delaware corporation (“Owner”). Propco and Owner are together referred to herein
as the “Parties”, and each individually, a “Party”.

RECITALS:

A. The Debtors’ Third Amended Joint Plan of Reorganization Pursuant to Chapter
11 of the Bankruptcy Code, Case No. 15-01145 (the “Plan”) provides among other
things that on the Effective Date of the Plan, the Parties shall enter into this
Call Right Agreement.

B. Owner, indirectly through its subsidiaries, owns certain real property
together with the real property improvements thereon (together with related
fixtures and other related property) located at 2900 South Casino Drive,
Laughlin, Nevada 89029, as more particularly described on Exhibit A attached
hereto (the “Property”).

C. Owner desires to grant to Propco an option to purchase the Property, and
Propco desires to obtain an option to purchase the Property, all on the terms
and conditions set forth in this Agreement.

AGREEMENT:

NOW, THEREFORE, in consideration of Ten and No/100 Dollars ($10.00) and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereby agree as follows:

1. Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, Controls, is Controlled by or is under common Control with such
Person. In no event shall CEC or any of its Affiliates, on the one hand, or
Propco or any of its Affiliates, on the other hand, be deemed to be an Affiliate
of the other Party as a result of this Agreement or other agreements or
arrangements between such Parties, and/or as a result of any consolidation for
accounting purposes by CEC (or its Subsidiaries) or Propco (or its Affiliates)
of the other such Party or the other such Party’s Affiliates.

“Alternative Transaction” shall have the meaning set forth in Section 2(j)
hereof.

“Alternative Transaction Period” shall have the meaning set forth in Section
2(g) hereof.

 

1



--------------------------------------------------------------------------------

“Arbitration Panel” shall have the meaning set forth in Section 3 hereof.

“Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday that
is not a day on which national banks in the City of Las Vegas or in the City of
New York, New York are authorized, or obligated, by law or executive order, to
close.

“Call Right” means Propco’s option to purchase the Property and simultaneously
lease back the Property to Lessee in accordance with the terms and conditions of
this Agreement.

“Closing Date” means the date upon which the Property shall be conveyed to
Propco and leased back to Lessee in accordance with the terms hereof.

“Control” (including the correlative meanings of the terms “Controlled by” and
“under common Control with”), as used with respect to any Person, shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, through the ownership
of voting securities, partnership interests, other equity interests or
otherwise.

“Debt Limitation” shall mean, at any time, that the exercise of the Call Right
and the consummation of the sale and leaseback transaction contemplated thereby
on the terms set forth herein would not be permitted at such time by any
agreements governing indebtedness, under which at least $100,000,000 of
indebtedness in the aggregate for all such agreements is outstanding, the
covenants of which would (in the good faith determination of CEC) not permit the
consummation of the transactions contemplated hereby at such time.

“Debt Limitation Resolution Deadline” shall have the meaning set forth in
Section 2(d)(ii)(1).

“Designated Propco Group” shall mean, collectively, investment funds managed by
Affiliates of each of Elliott Management, J.P. Morgan Investment Management,
Inc., Monarch Alternative Capital LP, and Pacific Investment Management Company
LLC.

“Discussion Period” shall have the meaning set forth in Section 2(f) hereof.

“EBITDAR” means, for any applicable twelve (12) month period, the consolidated
net income or loss of a Person on a consolidated basis for such period,
determined in accordance with GAAP; provided, however, that without duplication
and in each case to the extent included in calculating net income (calculated in
accordance with GAAP): (i) income tax expense shall be excluded; (ii) interest
expense shall be excluded; (iii) depreciation and amortization expense shall be
excluded; (iv) amortization of intangible assets shall be excluded;
(v) write-downs and reserves for non-recurring restructuring-related items (net
of recoveries) shall be excluded; (vi) reorganization items shall be excluded;
(vii) any impairment charges or asset write-offs, non-cash gains,

 

2



--------------------------------------------------------------------------------

losses, income and expenses resulting from fair value accounting required by the
applicable standard under GAAP and related interpretations, and non-cash charges
for deferred tax asset valuation allowances, shall be excluded; (viii) any
effect of a change in accounting principles or policies shall be excluded;
(ix) any non-cash costs or expense incurred pursuant to any management equity
plan or stock option plan or any other management or employee benefit plan or
agreement or any stock subscription or shareholder agreement shall be excluded;
(x) any nonrecurring gains or losses (less all fees and expenses relating
thereto) shall be excluded; (xi) rent expense; and (xii) the impact of any
deferred proceeds resulting from failed sale accounting shall be excluded. In
connection with any EBITDAR calculation made pursuant to this Agreement or any
determination or calculation made pursuant to this Agreement for which EBITDAR
is a necessary component of such determination or calculation, (i) promptly
following request therefor, Owner shall provide PropCo with all supporting
documentation and backup information with respect thereto as may be reasonably
requested by PropCo, (ii) such calculation shall be as reasonably agreed upon
between Owner and PropCo, and (iii) if Owner and PropCo do not agree within
twenty (20) days of either party seeking to commence discussions, the same may
be determined by an Arbitration Panel in accordance with and pursuant to the
process set forth in Section 3 hereof (clauses (i) through (iii), collectively,
the “EBITDAR Calculation Procedures”).

“Election Notice” shall have the meaning set forth in Section 2(f).

“GAAP” means generally accepted accounting principles in the United States
consistently applied in the preparation of financial statements, as in effect
from time to time. “Gaming Approval Failure” shall have the meaning set forth in
Section 2(g).

“Gaming Authorities” means any foreign, federal, state or local governmental
entity or authority, or any department, commission, board, bureau, agency, court
or instrumentality thereof, regulating gaming activities or related activities.

“Gaming Laws” means all applicable constitutions, treaties, laws, rates,
regulations and orders and statutes pursuant to which any Gaming Authority
possesses regulatory, licensing or permit authority over gaming, gambling or
casino activities and all rules, rulings, orders, ordinances, regulations of any
Gaming Authority applicable to the gambling, casino, gaming businesses or
activities of Owner or any of its subsidiaries in any jurisdiction, as in effect
from time to time, including the policies, interpretations and administration
thereof by the Gaming Authorities.

“Gaming Resolution Deadline” shall have the meaning set forth in Section
2(d)(ii)(2).

“Impermissible Transaction” shall have the meaning set forth in Section 2(d)(i).

“Lessee” shall mean Owner or the subsidiary of Owner (as determined by Owner)
that will be the lessee of the Property under the Property Lease after the
Closing Date.

“Notice of Impermissibility” shall have the meaning set forth in Section
2(d)(i).

“Owner Licensing Event” means: (a) a communication (whether oral or in writing)
by or from any Gaming Authority or other action by any Gaming Authority that
indicates that such Gaming Authority is likely to find that the association of
any member of the Owner Subject Group with Propco or any of its Affiliates is
likely to (i) result in a disciplinary action relating to, or the loss of,
inability to reinstate or failure to obtain, any registration, application or
license or any other rights or entitlements held or required to be held by
Propco or any of its Affiliates under any Gaming Law, or (ii) violate any Gaming
Law to which Propco or any of its Affiliates is subject; or (b) any member of
the

 

3



--------------------------------------------------------------------------------

Owner Subject Group is required to be licensed, registered, qualified or found
suitable under any Gaming Law, and such Person is not or does not remain so
licensed, registered, qualified or found suitable within any applicable
timeframes required by the applicable Gaming Authority, or, after becoming so
licensed, registered, qualified or found suitable, fails to remain so. For
purposes of this definition, an “Affiliate” of Propco includes any Person for
which Propco or its Affiliate is providing management services. For the
avoidance of doubt, it shall not be an Owner Licensing Event if (x) Owner can
resolve or cure the Owner Licensing Event within applicable timeframes (for
purposes of illustration and not limitation, by terminating any responsible
employee) and (y) Owner acts timely to cure the Owner Licensing Event.

“Owner Panel Member” shall have the meaning set forth in Section 3(b).

“Owner Subject Group” means Owner, Owner’s Affiliates and its and their
principals, direct or indirect shareholders, officers, directors, agents,
employees and other related Persons (including in the case of any trusts or
similar Persons, the direct or indirect beneficiaries of such trust or similar
Persons), excluding Propco and its Affiliates.

“Owner Proposal” shall have the meaning set forth in Section 2(d)(i).

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other form of entity.

“Propco Election Period” means a period commencing on the date hereof and ending
on the date that is five (5) years after the date hereof, subject to extension
in accordance with the terms of this Agreement.

“Propco Licensing Event” means: (a) a communication (whether oral or in writing)
by or from any Gaming Authority or other action by any Gaming Authority that
indicates that such Gaming Authority is likely to find that the association of
any member of the Propco Subject Group with Owner or any of its Affiliates is
likely to (i) result in a disciplinary action relating to, or the loss of,
inability to reinstate or failure to obtain, any registration, application or
license or any other rights or entitlements held or required to be held by Owner
or any of its Affiliates under any Gaming Law, or (ii) violate any Gaming Law to
which Owner or any of its Affiliates is subject; or (b) any member of the Propco
Subject Group is required to be licensed, registered, qualified or found
suitable under any Gaming Law, and such Person is not or does not remain so
licensed, registered, qualified or found suitable within any applicable
timeframes required by the applicable Gaming Authority, or, after becoming so
licensed, registered, qualified or found suitable, fails to remain so. For
purposes of this definition, an “Affiliate” of Owner includes any Person for
which Owner or its Affiliate is providing management services. For the avoidance
of doubt, it shall not be a Propco Licensing Event if (x) Propco can resolve or
cure the Propco Licensing Event within applicable timeframes (for purposes of
illustration and not limitation, by terminating any responsible employee) and
(y) Propco acts timely to cure the Propco Licensing Event.

 

4



--------------------------------------------------------------------------------

“Propco Panel Member” shall have the meaning set forth in Section 3(b).

“Propco Subject Group” means Propco, Propco’s Affiliates and its and their
principals, direct or indirect shareholders, officers, directors, agents,
employees and other related Persons (including in the case of any trusts or
similar Persons, the direct or indirect beneficiaries of such trust or similar
Persons), excluding Owner and its Affiliates.

“Property” shall have the meaning set forth in the recitals hereto. For the
avoidance of doubt, the “Property” shall be limited to the fee ownership or
leasehold interests in the Property and will not include any personal property
of the Owner or any other Person located in or around the Property.

“Property Lease” means a lease pursuant to which an Affiliate of Propco, as
landlord, will lease the Property to Lessee, as tenant. The Property Lease shall
reflect the terms contemplated by this Agreement, and other terms to be
negotiated in good faith between Owner and Propco.

“Property Lease Rent” means an amount of base and, if applicable, variable rent
(i.e. excluding additional charges and other additional rent such as
pass-throughs of expenses) to be paid under the Property Lease. The initial rent
under the Property Lease will be determined based on an EBITDAR coverage ratio
with respect to the Property (based on the most recently ended four fiscal
quarter period for which financial statements are available as of the date of
Propco’s election of the Call Right) of 1.67x (i.e. the ratio of EBITDAR for
such period to the initial rent under the Property Lease will be 1.67 to 1). The
initial Property Lease Rent shall adjust during the term of the Property Lease
on terms consistent with the Non-CPLV Master Lease, unless the Owner and Propco
otherwise agree.

“Property Package” shall have the meaning set forth in Section 2(b).

“Property Package Request” shall have the meaning set forth in Section 2(b).

“Purchase Price” means the price to be paid for Propco’s purchase of the
Property, which Purchase Price shall be determined by multiplying the initial
Property Lease Rent by ten (10).

“Qualifying Proposal” shall mean an Owner Proposal the terms of which reflect
economic benefits to Propco equal to at least the economic benefits that would
have inured to Propco if the exercise of the Call Right with respect to the
Property would not constitute an Impermissible Transaction.

“Regulatory Period” shall have the meaning set forth in Section 2(g).

 

5



--------------------------------------------------------------------------------

“Requisite Gaming Approvals” shall have the meaning set forth in Section 2(g).

“Subsidiary” means, as to any Person, (i) any corporation more than fifty
percent (50%) of whose stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time of determination owned by such
Person and/or one or more Subsidiaries of such Person, and (ii) any partnership,
limited liability company, association, joint venture or other entity in which
such Person and/or one or more Subsidiaries of such Person has more than a fifty
percent (50%) equity interest at the time of determination.

“Third Panel Member” shall have the meaning set forth in Section 3(b).

“Value Loss Amount” shall mean, on any date of determination hereunder, an
amount equal to $62,000,000.00, increasing at a rate of 8.5% per annum, with
annual compounding for the period from the date of this Agreement until the date
on which payment of the Value Loss Amount is made.

2. Call Right in Favor of Propco.

(a) Call Right. At any time, Propco shall have the right to exercise the Call
Right in accordance with the procedures set forth in this Section 2.

(b) Property Package Request and Requirements. As a condition to exercising the
Call Right, on or prior to the expiration of the Propco Election Period, Propco
shall deliver to Owner (i) a notice of Propco’s intention to exercise the Call
Right, (ii) evidence reasonably satisfactory to Owner of Propco’s ability to
finance the exercise of the Call Right (provided, that if Propco’s net leverage
at such time of request is less than 10 to 1 (with net leverage being defined as
the ratio of (1) funded debt minus unrestricted cash to (2) EBITDAR for the last
four (4) fiscal quarters for which financial statements are available, in each
case of Propco and its subsidiaries on a consolidated basis) then Propco shall
be deemed to have provided evidence reasonably satisfactory to Owner) and
(iii) a request for the Property Package from Owner (collectively, the “Property
Package Request”). As promptly as practicable after receipt of the Property
Package Request, but in no event later than the date occurring sixty (60) days
after Owner’s receipt of the Property Package Request, Owner shall provide to
Propco either (x) a Notice of Impermissibility or (y) a package of information
(the “Property Package”), which shall set forth all material information with
respect to the Property and the Call Right including, without limitation, the
following:

(i) the material acquisition terms, including, without limitation, the Purchase
Price and the proposed Closing Date;

(ii) an initial draft of a sale agreement in customary form for purchases of
properties such as the Property, including customary representations and
warranties (the “Sale Agreement”);

 

6



--------------------------------------------------------------------------------

(iii) a summary of material changes in and developments with respect to the
Property since the date of this Agreement (including any material revisions
and/or updates to the information set forth on Exhibit A hereto);

(iv) due diligence materials of a type that would customarily be provided to a
purchaser of properties such as the Property (if and to the extent Owner has
access to such materials at the time the Property Package Request was received
or can procure such materials through the use of commercially reasonable efforts
during such 60-day period), including in any event the most recent available
title report, environmental reports, current tax status and any assessments
owed, and information regarding any known litigation or judgment (collectively,
the “Diligence Materials”);

(v) an initial draft of the Property Lease, which Property Lease shall comply
with the terms of this Agreement;

(vi) a description of any regulatory approvals that would be required in
connection with the exercise of the Call Right and the consummation of the
transactions contemplated thereby; and

(vii) a detailed explanation of the computation of the proposed Purchase Price
and the Property Lease Rent.

Promptly upon Owner’s or Propco’s reasonable request therefor, Propco or Owner,
as applicable, shall provide to Owner or Propco, as applicable, additional
information reasonably related to the Call Right, to the extent such information
is reasonably available to Propco or Owner, as applicable. Propco agrees to
cooperate with Owner and use commercially reasonable efforts to provide
information regarding Propco (and its officers and Affiliates) that is
reasonably requested by Owner to Owner in connection with Owner’s preparation of
the Property Package (including, without limitation, providing any information
necessary to aid Owner in determining the regulatory approvals applicable to
Propco and the Call Right).

(c) Call Right Deadline. If Propco does not deliver a Property Package Request
to Owner in accordance with the above prior to the expiration of the Propco
Election Period, this Agreement shall automatically terminate with respect to
the Property on the expiration of such period.

(d) Impermissible Transactions.

(i) If within sixty (60) days of receipt of the Property Package Request, Owner
in good faith determines that (after having used commercially reasonable efforts
to resolve such circumstances), either (1) the Property is (and will be) subject
to a Debt Limitation that cannot be waived or otherwise amended in a manner that
would permit the exercise of the Call Right, (2) the consummation of the Call
Right will (in Owner’s good faith opinion) not be approved by the applicable
Gaming Authorities (or will otherwise not comply with applicable laws and
regulations), or (3) the Property is not (and will not be) for any other reason
able to be timely delivered pursuant to the

 

7



--------------------------------------------------------------------------------

exercise of the Call Right (any such event or circumstance being referred to as
an “Impermissible Transaction”), then Owner shall notify Propco thereof within
such 60-day period (such notice, a “Notice of Impermissibility”). Any Notice of
Impermissibility shall specify the actions taken by Owner in determining whether
the exercise of the Call Right would be an Impermissible Transaction, a detailed
description of the circumstances giving rise to such determination, and the
commercially reasonable efforts undertaken to resolve such circumstances. In the
event that Owner delivers a Notice of Impermissibility, Owner may simultaneously
with the delivery thereof propose in good faith one or more replacement
properties and the material transaction terms for the purchase and lease of such
properties (the “Owner Proposal”). If Owner makes an Owner Proposal, Propco
shall make a commercially reasonable determination of whether the Owner Proposal
constitutes a Qualifying Proposal. If the Owner Proposal is a Qualifying
Proposal, the Parties shall proceed with the transaction reflected in the Owner
Proposal on the terms otherwise set forth herein. If Owner does not,
simultaneously with the Notice of Impermissibility, make an Owner Proposal, or
makes an Owner Proposal that is not a Qualifying Proposal, then Section 2(d)(ii)
below shall apply. Any dispute as to whether the exercise of the Call Right
would be an Impermissible Transaction, or whether an Owner Proposal is a
Qualifying Proposal, shall be resolved pursuant to arbitration in accordance
with the procedures set forth in Section 3 hereof.

(ii) In the event that the exercise of the Call Right would be an Impermissible
Transaction (whether by agreement of the Parties or following resolution
pursuant to arbitration in accordance with the procedures set forth in Section 3
hereof), and the Parties are not proceeding with a Qualifying Proposal, then the
following shall apply:

1. If the exercise of the Call Right would be an Impermissible Transaction due
to a Debt Limitation, then Owner shall use commercially reasonable efforts to
resolve such Debt Limitation in accordance with Section 2(h) below and will
continue to use such efforts until the expiration of the period that is one
(1) year after the date of the delivery of the Property Package Request with
respect to the Property (such date, the “Debt Limitation Resolution Deadline”).
If such Debt Limitation is not resolved upon or before the Debt Limitation
Resolution Deadline, then Owner shall pay to Propco, five (5) business days
after the Debt Limitation Resolution Deadline, an amount in cash equal to the
Value Loss Amount, provided, that if (1) the applicable Debt Limitation is
contained in an agreement as to which any member of the Designated Propco Group
is a party, (2) such member of the Designated Propco Group has been requested in
writing no later than sixty (60) days prior to the Debt Limitation Resolution
Deadline to waive or modify the Debt Limitation in a manner that, upon such
waiver or modification by such member (and any other members of the Designated
Propco Group party to such agreement), would enable the consummation of the
transactions contemplated hereunder, (3) the requested waiver or modification is
limited to one or more covenant(s) that would otherwise prohibit the sale of the
Property under and pursuant to the terms contained in this Agreement, and such
requested waiver or modification operates only to permit the sale of the
Property under and pursuant to the terms contained in this Agreement

 

8



--------------------------------------------------------------------------------

(and does not otherwise waive or modify the agreement in which the applicable
Debt Limitation is contained); and (4) such member of the Designated Propco
Group has failed to provide such waiver or modification, then in such
circumstance, Owner shall have no obligation to pay the Value Loss Amount. It is
understood and agreed that the foregoing proviso does not require any member of
the Designated Propco Group to agree to any other amendment or waiver under such
agreement other than with respect to the Debt Limitation.

2. If the exercise of the Call Right would be an Impermissible Transaction due
to any other reason other than a Debt Limitation (including a Gaming Approval
Failure), then the Parties shall use commercially reasonable efforts to resolve
such issue (including, in the case of a Gaming Approval Failure, in accordance
with Section 2(g) below), and will continue to use such efforts until the
expiration of the period that is one (1) year after the date of the delivery of
the Property Package Request with respect to the Property, which such date may
be extended by Propco but not beyond the expiration of the Propco Election
Period (the “Gaming Resolution Deadline”); provided, that if after one (1) year
after the date of delivery of the Property Package Request such issue has not
been resolved and the Parties determine that there is no reasonable chance that
such issue will be resolved beyond such period, such date of determination will
be the Gaming Resolution Deadline. If the applicable issue giving rise to the
Impermissible Transaction is not resolved by the Gaming Resolution Deadline,
then the provisions of Section 2(j) below regarding an Alternative Transaction
shall apply. If there is a dispute between the Parties regarding whether there
is a reasonable chance of the applicable issue being resolved pursuant to the
proviso in the second preceding sentence, such dispute shall be resolved in
accordance with the procedures set forth in Section 3 hereof. If it is
determined by the Arbitration Panel that the applicable issue has a reasonable
chance of being resolved, the Gaming Resolution Deadline will not occur at such
time and this subparagraph 2 will continue to apply. If it is determined by the
Arbitration Panel that the applicable issue does not have a reasonable chance of
being resolved, then the Gaming Resolution Deadline will occur at such time and
the provisions of Section 2(j) below regarding an Alternative Transaction shall
apply.

(e) Delivery of Property Package. If a Property Package is delivered and Propco,
after reviewing the Property Package, still wishes to exercise the Call Right
but Propco either (1) disagrees with Owner’s computation of the Purchase Price
or the Property Lease Rent or (2) has comments or revisions to the draft
Property Lease or Sale Agreement or to any other terms of the transaction
(including requiring additional documentation) that are commercially reasonable,
Propco shall notify Owner thereof within twenty (20) days of Propco’s receipt of
the Property Package. In such event, Owner and Propco shall negotiate in good
faith up to a period of sixty (60) days in an effort to reconcile the applicable
issue. If Owner and Propco are unable to resolve the subject dispute, the matter
shall be resolved pursuant to arbitration in accordance with the procedures set
forth in Section 3 hereof.

 

9



--------------------------------------------------------------------------------

(f) Finalization of Call Right Documents. If the Property Package is delivered,
and (if applicable) any disputes under Section 2(d) above have been resolved, if
Propco still wishes to exercise the Call Right, Propco shall exercise the Call
Right by notice thereof to Owner (the “Election Notice”), and Owner and Propco
shall proceed with the consummation of the transactions contemplated by the Call
Right and shall cooperate to structure a transaction upon the terms and
conditions set forth in this Agreement and consistent with the Property Package.
In furtherance of the foregoing, Owner and Propco shall use good faith,
commercially reasonable efforts, for a period of ninety (90) days following the
date on which Propco delivers the Election Notice (the “Discussion Period”), to
negotiate and enter into (i) a Sale Agreement and conveyance and ancillary
documents with respect to the Property and (ii) a Property Lease with respect to
the Property and (iii) all other documents that may be necessary for the subject
Call Right to be exercised. The Property Lease shall provide for the following:
(a) the date the Property Lease Rent becomes payable shall be the date that is
concurrent with the acquisition of the Property; (b) from and after such date,
rent shall be equal to the Property Lease Rent; and (c) such other terms and
conditions as Owner and Propco may agree upon, with both Owner and Propco being
obligated to act in a commercially reasonable manner. If, despite the good
faith, commercially reasonable efforts of Propco and Owner, the Parties are
unable to reach agreement and execute the Sale Agreement (with a Property Lease
attached thereto as an exhibit, which Property Lease shall be executed upon the
consummation of the closing under the Sale Agreement) or other applicable
documents prior to the expiration of the Discussion Period, then, upon the
expiration of the Discussion Period, the terms and conditions in any such
documents that remain unresolved shall be established pursuant to arbitration in
accordance with the procedures set forth in Section 3 hereof.

(g) Gaming Approvals. If, within two hundred seventy (270) days (or such longer
time as may be agreed between Owner and Propco) after the finalization and
execution of the Sale Agreement and the other definitive documents relating to
the Call Right (the “Regulatory Period”), any necessary licenses, qualifications
and approvals from applicable Gaming Authorities required for the exercise of
the Call Right and the consummation of the transactions contemplated thereby
(the “Requisite Gaming Approvals”) have not been obtained (such event, a “Gaming
Approval Failure”), then (i) the Parties shall use good faith, commercially
reasonable efforts to implement the Alternative Transaction (as provided in
Section 2(j) below) and (ii) if upon the expiration of the Propco Election
Period (or, if later, the date that is fifteen months following the date on
which the process to implement the Alternative Transaction commences) (the
period from the commencement of the process to implement the Alternative
Transaction through such applicable date, the “Alternative Transaction Period”),
notwithstanding the use of good faith, commercially reasonable efforts by the
Parties throughout such period, the Alternative Transaction has not been
consummated, this Agreement shall automatically terminate. Owner is obligated to
use good faith, commercially reasonable efforts in order to timely obtain the
Requisite Gaming Approvals, and Propco is obligated to use good faith,
commercially reasonable efforts in order to timely obtain such items. If there
is a dispute among the Parties as to whether good faith, commercially reasonable
efforts were used by Owner or Propco throughout the Regulatory Period, or the
Alternative Transaction Period, such dispute shall be resolved in accordance
with the procedures set forth in Section 3 hereof. If it is determined by the
Arbitration Panel that Owner did not use good faith, commercially reasonable
efforts throughout the Regulatory Period or the Alternative Transaction Period,
then Owner shall pay to Propco the Value Loss Amount within sixty (60) days
after such determination.

 

10



--------------------------------------------------------------------------------

(h) Debt Limitations. In the event a Debt Limitation limits the exercise of the
Call Right by Propco at any time, Owner shall use commercially reasonable
efforts to obtain waivers or amendments under the applicable debt agreements to
waive the Debt Limitation or refinance such applicable debt in order to permit
the consummation of the transactions pursuant to the Call Right. In addition,
with respect to any debt agreements applicable to the Property that are amended,
restated, supplemented or entered into after the date hereof, Owner shall use
commercially reasonable efforts to ensure that no Debt Limitations shall be
applicable to the Property thereafter.

(i) Closing. The closing of the Call Right transaction shall occur as soon as
possible after the Election Notice and resolution of all matters set forth in
this Section 2 and in accordance with the terms of the Sale Agreement (and any
other documents governing the transaction, as contemplated by this Section 2).
In the event that a Call Right transaction fails to close as aforesaid (other
than as described in the following sentence), either Propco or Owner shall have
the right to submit the subject matter to arbitration in accordance with the
procedures set forth in Section 3 hereof; provided, however, that if the Sale
Agreement has been executed between the Parties, the terms and conditions of
such Sale Agreement shall govern any dispute between the Parties from and after
such execution rather than the arbitration procedures set forth in Section 3
hereof. In the event that a Call Right transaction fails to close as a result of
Propco’s inability to finance the acquisition of the Property on the terms
contemplated hereunder, this Agreement shall automatically terminate with
respect to the Property at such time.

(j) Alternative Transaction. Upon the earliest to occur of (1) a Gaming Approval
Failure after the completion of the Regulatory Period, (2) the commencement of
an Alternative Transaction process pursuant to Section 2(d)(ii)(2) above and
(3) the commencement of an Alternative Transaction process pursuant to Section
4(l)(i) below, then upon any such occurrence, Owner shall use commercially
reasonable efforts to sell the Property as promptly as practicable to an
alternative purchaser (an “Alternative Transaction”) (i) for the then fair
market value of the Property but in any event for no less than the Purchase
Price that would otherwise be determined in accordance with this Agreement and
(ii) otherwise on terms consistent with the terms of a Call Right transaction
contemplated hereunder (including the lease back of the Property to the Lessee
under the terms of the Property Lease and for the Property Lease Rent). Owner
and Propco shall use commercially reasonable efforts to coordinate the marketing
of the Property in connection with any Alternative Transaction, including
(i) the selection of a financial advisor reasonably acceptable to both Owner and
Propco and (ii) the appointment of an observer selected by Propco to monitor the
marketing process. Upon the closing of any Alternative Transaction, the net cash
proceeds of the sale of the Property will be allocated (i) first, to Owner in an
amount not to exceed the Purchase Price that would otherwise be determined in
accordance with this Agreement and (ii) any excess of such amount, to Propco
(subject to any necessary approvals from applicable Gaming Authorities required
for Owner to pay, and Propco to receive,

such funds). If an Alternative Transaction is launched to the market but
ultimately not consummated, notwithstanding the good faith, commercially
reasonable efforts of the Parties during the Alternative Transaction Period,
then, if there is sufficient time remaining in the

 

11



--------------------------------------------------------------------------------

Alternative Transaction Period to launch a subsequent Alternative Transaction to
the market, and Propco reasonably believes that a subsequent Alternative
Transaction has a reasonable chance of being consummated, taking into account
changes in market conditions and other relevant factors, the provisions of this
Agreement shall continue to apply to such subsequent Alternative Transaction
until the expiration of the Alternative Transaction Period. If there is a
dispute between the Parties regarding whether a subsequent Alternative
Transaction has a reasonable chance of being consummated, such dispute shall be
resolved in accordance with the procedures set forth in Section 3 hereof. If it
is determined by the Arbitration Panel that a subsequent Alternative Transaction
does not have a reasonable chance of being consummated, the Agreement shall
terminate upon such determination. If it is determined by the Arbitration Panel
that a subsequent Alternative Transaction does have a reasonable chance of being
consummated, the provisions of this Section 2(j) shall apply.

3. Arbitration.

(a) Arbitrator Qualifications. Unless Propco determines to not proceed with the
exercise of the Call Right, any dispute, including regarding the terms and
conditions of the Purchase Price, whether the exercise of the Call Right would
be an Impermissible Transaction, the terms of the Property Lease (including the
Property Lease Rent), or the terms of any other documents or issues with respect
to the Property or the Call Right shall be submitted to and determined by an
arbitration panel comprised of three members (the “Arbitration Panel”). No more
than one panel member may be with the same firm, and no panel member may have an
economic interest in the outcome of the arbitration. In addition, each panel
member shall have (i) at least five years of experience as an arbitrator and at
least one year of experience in a profession that directly relates to the
ownership, operation, financing or leasing of gaming or other hospitality
facilities similar to the Property or (ii) each panel member shall have at least
one year of experience as an arbitrator and at least five years of experience in
a profession that directly relates to the ownership, operation, financing or
leasing of gaming or other hospitality facilities similar to the Property;
provided, however, if the dispute is regarding an issue with respect to Gaming
Laws or involving the Gaming Authorities then each panel member shall have at
least five years in a profession that directly relates to the ownership,
operation, financing or leasing of gaming facilities similar to the Property.

(b) Arbitrator Appointment. The Arbitration Panel shall be selected as set forth
in this Section 3(b). Within fifteen (15) Business Days after the expiration of
the Discussion Period or other applicable date identified in Section 2 above,
Owner shall select and identify to Propco a panel member meeting the criteria of
the above paragraph (the “Owner Panel Member”) and Propco shall select and
identify to Owner a panel member meeting the criteria of the above paragraph
(the “Propco Panel Member”). If a Party fails to timely select its respective
panel member, the other Party may notify such Party in writing of such failure,
and if such Party fails to select its respective panel member within three
(3) Business Days after receipt of such notice, then such other Party may select
and identify to such Party such panel member on such Party’s behalf. Within ten
(10) Business Days after the selection of the Owner Panel Member and the Propco
Panel Member, the Owner Panel Member and the Propco Panel Member shall jointly
select a third panel member meeting the criteria of the above paragraph (the
“Third Panel Member”). If the Owner Panel Member and the Propco Panel Member
fail to timely select

 

12



--------------------------------------------------------------------------------

the Third Panel Member and such failure continues for more than three
(3) Business Days after written notice of such failure is delivered to the Owner
Panel Member and Propco Panel Member by either Owner or Propco, then Owner and
Propco shall cause the Third Panel Member to be appointed by the managing
officer of the American Arbitration Association.

(c) Arbitration Procedure. Within twenty (20) Business Days after the selection
of the Arbitration Panel, Owner and Propco each shall submit to the Arbitration
Panel a written statement identifying its summary of the issues. Owner and
Propco may also request an evidentiary hearing on the merits in addition to the
submission of written statements, such request to be made in writing within such
twenty (20) Business Day period. The Arbitration Panel shall determine the
appropriate terms and conditions of the documents or other matters in question
in accordance with this Agreement and otherwise based on the Arbitration Panel’s
determination of fair market terms relative to the Property. The Arbitration
Panel shall make its decision within twenty (20) days after the later of (i) the
submission of such written statements, and (ii) the conclusion of any
evidentiary hearing on the merits (if any). The Arbitration Panel shall reach
its decision by majority vote and shall communicate its decision by written
notice to Owner and Propco.

(d) Determinations by Arbitration Panel. Notwithstanding anything to the
contrary herein, if the transactions contemplated by the exercise of the Call
Right Transaction are not consummated in accordance with and subject to the
terms of this Agreement (whether because such transaction would be an
Impermissible Transaction or otherwise), and the Parties are unable to resolve
the subject dispute among themselves, then (i) if an Owner Proposal was made as
provided herein, the Arbitration Panel shall determine whether the Owner
Proposal constitutes a Qualifying Proposal; (ii) if the Arbitration Panel
determines that the Owner Proposal does constitute a Qualifying Proposal, then
the Parties shall proceed with the transaction reflected in the Owner Proposal
in the same manner as otherwise provided in this Agreement with respect to a
transaction involving the Property; (iii) if an Owner Proposal was not made as
provided herein, or an Owner Proposal was made as provided herein but the
Arbitration Panel determines that the Owner Proposal does not constitute a
Qualifying Proposal, then the Arbitration Panel shall determine whether the
proposed transaction is an Impermissible Transaction; (iv) if there is a dispute
regarding whether a proposed transaction is an Impermissible Transaction, the
Arbitration Panel shall determine whether it does or does not constitute an
Impermissible Transaction; (v) if a proposed transaction is an Impermissible
Transaction, whether by agreement of the Parties or upon the determination of
the Arbitration Panel, then the provisions of Section 2(d)(ii) above shall
apply, and if a proposed transaction is not an Impermissible Transaction, then
the Parties shall proceed with the transaction in the manner otherwise provided
in this Agreement; and (vi) if there is a dispute regarding whether Owner used
good faith, commercially reasonable efforts to timely obtain the Requisite
Gaming Approvals as provided in Section 2(g) above, the Arbitration Panel shall
make such determination, and if the Arbitration Panel determines that such good
faith, commercially reasonable efforts were used, then the provisions of Section
2(d)(ii) above shall apply. If it is determined by the Arbitration Panel that
Owner did not use good faith, commercially reasonable efforts throughout the
Regulatory Period, then Owner shall pay to Propco the Value Loss Amount within
sixty (60) days after such determination. For the avoidance of doubt, (i) any
damages payable hereunder shall be payable only in cash or cash equivalents or,
in the discretion

 

13



--------------------------------------------------------------------------------

of both Parties acting reasonably, equity securities or debt with at least the
same value as a cash award or, in the sole discretion of each Party, such other
form of consideration as may be agreed between them; and (ii) in making any
determination of an issue with respect to Gaming Laws or involving the Gaming
Authorities, the Arbitration Panel shall be limited to determining whether the
Owner acted in good faith and/or a commercially reasonable manner with respect
to this Agreement and its obligations hereunder.

(e) Binding Decision. The decision by the Arbitration Panel shall be final,
binding and conclusive and shall be non-appealable and enforceable in any court
having jurisdiction. All hearings and proceedings held by the Arbitration Panel
shall take place in New York, New York.

(f) Determination Rules. The resolution procedure described herein shall be
governed by the Commercial Rules of the American Arbitration Association and the
Procedures for Large, Complex, Commercial Disputes in effect as of the date
hereof.

(g) Liability for Costs. Owner and Propco shall bear equally the fees, costs and
expenses of the Arbitration Panel in conducting any arbitration described in
this Section 3.

4. Miscellaneous.

(a) Notices. Any notice, request or other communication to be given by any Party
hereunder shall be in writing and shall be sent by registered or certified mail,
postage prepaid and return receipt requested, by hand delivery or express
courier service, by facsimile transmission or by an overnight express service to
the following address or to such other address as either Party may hereafter
designate:

 

To Owner:           Caesars Entertainment Corporation   One Caesars Palace Drive
  Las Vegas, NV 89109   Attention: General Counsel   Facsimile: (702) 892-2795  
Email: corplaw@caesars.com To Propco:   VICI Properties, L.P.   8329 West Sunset
Road, Suite 210   Las Vegas, NV 89113  

Attention: General Counsel

  Email: corplaw@viciproperties.com

Notice shall be deemed to have been given on the date of delivery if such
delivery is made on a Business Day, or if not, on the first Business Day after
delivery. If delivery is refused, notice shall be deemed to have been given on
the date delivery was first attempted. Notice sent by facsimile transmission
shall be deemed given upon confirmation that such notice was received at the
number specified above or in a notice to the sender.

(b) Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of Owner and Propco and their respective permitted successors and
assigns. Owner shall not have the right to assign its rights or obligations
under this Agreement without

 

14



--------------------------------------------------------------------------------

the prior written consent of Propco; provided, however, in the event that the
Property is conveyed in violation of such prohibition, this Agreement shall
continue to “run with the land” and be binding against any successor. Propco
shall not have the right to assign its rights or obligations under this
Agreement, other than to a Subsidiary of Propco; provided, that if after the
date hereof Propco assigns its rights and obligations as “Landlord” under and
pursuant to the terms of the Lease (Non-CPLV) dated as of the date hereof (the
“Non-CPLV Master Lease”), with respect to properties representing at least a
majority of the aggregate value of all properties under such lease at the time
of such assignment, then this Agreement shall be automatically assigned and be
binding upon and inure to the benefit of such successor that is then the
“Landlord” under the Non-CPLV Master Lease.

(c) Entire Agreement; Amendment. This Agreement and the exhibits hereto
constitute the entire and final agreement of the Parties with respect to the
subject matter hereof, and may not be changed or modified except by an agreement
in writing signed by the Parties. Owner and Propco hereby agree that all prior
or contemporaneous oral understandings, agreements or negotiations relative to
the subject matter hereof are merged into and revoked by this Agreement.

(d) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, which State the Parties agree
has a substantial relationship to the Parties and to the underlying transaction
embodied hereby. This Agreement is the product of joint drafting by the Parties
and shall not be construed against either Party as the drafter hereof.

(e) Venue. With respect to any action relating to this Agreement, Owner and
Propco irrevocably submit to the exclusive jurisdiction of the courts of the
State of New York sitting in the borough of Manhattan and the United States
District Court having jurisdiction over New York County, New York, and Owner and
Propco each waives: (a) any objection to the laying of venue of any suit or
action brought in any such court; (b) any claim that such suit or action has
been brought in an inconvenient forum; (c) any claim that the enforcement of
this Section is unreasonable, unduly oppressive, and/or unconscionable; and
(d) the right to claim that such court lacks jurisdiction over that Party.

(f) Waiver of Jury Trial. EACH PARTY HERETO, KNOWINGLY AND VOLUNTARILY, AND FOR
THEIR MUTUAL BENEFIT, WAIVES ANY RIGHT TO TRIAL BY JURY IN THE EVENT OF
LITIGATION REGARDING THE PERFORMANCE OR ENFORCEMENT OF, OR IN ANY WAY RELATED
TO, THIS AGREEMENT.

(g) Severability. If any term or provision of this Agreement or any application
thereof shall be held invalid or unenforceable, the remainder of this Agreement
and any other application of such term or provision shall not be affected
thereby.

(h) Third-Party Beneficiaries. This Agreement is solely for the benefit of the
parties hereto and is not enforceable by any other persons.

 

15



--------------------------------------------------------------------------------

(i) Time of Essence. TIME IS OF THE ESSENCE OF THIS AGREEMENT AND EACH PROVISION
HEREOF IN WHICH TIME OF PERFORMANCE IS ESTABLISHED.

(j) Further Assurances. The Parties agree to promptly sign all documents
reasonably requested to give effect to the provisions of this Agreement. In
addition, Propco agrees to, at Owner’s sole cost and expense, reasonably
cooperate with all applicable Gaming Authorities in connection with the
administration of their regulatory jurisdiction over the Owner and the Call
Right transaction described herein, including the provision of such documents
and other information as may be requested by such Gaming Authorities.

(k) Counterparts; Originals. This Agreement may be executed in any number of
counterparts, each of which shall be a valid and binding original, but all of
which together shall constitute one and the same instrument. Facsimile or
digital copies of this Agreement, including the signature page hereof, shall be
deemed originals for all purposes.

(l) Licensing Events; Termination.

(i) If there shall occur a Propco Licensing Event and any aspect of such Propco
Licensing Event is attributable to a member of the Propco Subject Group, then
Owner or Propco, as applicable, shall notify the other Party thereof as promptly
as practicable after becoming aware of such Propco Licensing Event (but in no
event later than twenty (20) days after becoming aware of such Propco Licensing
Event). In such event, Propco shall use commercially reasonable efforts to cause
the other members of the Propco Subject Group to use commercially reasonable
efforts to assist Owner and its Affiliates in resolving such Propco Licensing
Event within the time period required by the applicable Gaming Authorities by
submitting to investigation by the relevant Gaming Authorities and cooperating
with any reasonable requests made by such Gaming Authorities (including filing
requested forms and delivering information to the Gaming Authorities).

If, despite these efforts, such Propco Licensing Event cannot be resolved to the
satisfaction of the applicable Gaming Authorities within the time period
required by such Gaming Authorities, Owner shall have the right, in its
discretion, to (1) cause this agreement to temporarily cease to be in full force
and effect, until such time, as any, as the Propco Licensing Event is resolved
to the satisfaction of the applicable Gaming Authorities; provided, that if the
Propco Election Period would otherwise terminate at a time while the agreement
is not in full force and effect, then the Propco Election Period shall be
extended until the date that is the earlier of (x) one hundred eighty (180) days
after the date on which the Parties become aware that the Propco Licensing Event
was resolved to the satisfaction of the applicable Gaming Authorities, (y) the
date on which Propco reasonably determines that the Propco Licensing Event is
not likely to be resolved or otherwise ceases using commercially reasonable
efforts to resolve such Propco Licensing Event and (z) the date that is one
(1) years following the expiration of the Propco Election Period or (2) to the
extent causing this agreement to temporarily cease to be in full force and
effect in lieu of terminating this Agreement is not sufficient for the

 

16



--------------------------------------------------------------------------------

applicable Gaming Authorities, notify Propco of its intention to terminate this
Agreement. Upon the occurrence of either the expiration of the extension period
referred to in clause (1), or Owner’s notification to Propco of Owner’s
intention to terminate this Agreement referred to in clause (2), or such earlier
time as may be mutually agreed to by both Owner and Propco, the provisions of
Section 2(j) above regarding an Alternative Transaction shall apply.

(ii) If there shall occur an Owner Licensing Event and any aspect of such Owner
Licensing Event is attributable to a member of the Owner Subject Group, then
Propco or Owner, as applicable, shall notify the other Party thereof as promptly
as practicable after becoming aware of such Owner Licensing Event (but in no
event later than twenty (20) days after becoming aware of such Owner Licensing
Event). In such event, Owner shall use commercially reasonable efforts to cause
the other members of the Owner Subject Group to use commercially reasonable
efforts to assist Propco and its Affiliates in resolving such Owner Licensing
Event within the time period required by the applicable Gaming Authorities by
submitting to investigation by the relevant Gaming Authorities and cooperating
with any reasonable requests made by such Gaming Authorities (including filing
requested forms and delivering information to the Gaming Authorities).

If, despite these efforts, such Owner Licensing Event cannot be resolved to the
satisfaction of the applicable Gaming Authorities within the time period
required by such Gaming Authorities, Propco shall have the right, in its
discretion, to terminate this Agreement. Upon the occurrence of such termination
of this Agreement, Owner shall pay to Propco the Value Loss Amount.

[Remainder of Page Intentionally Left Blank]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Propco and Owner have executed this Call Right Agreement as
of the date first set forth above.

 

PROPCO:

 

VICI PROPERTIES, L.P.,

a Delaware limited partnership

By:      

VICI Properties GP LLC,

a Delaware limited liability company,

its general partner

  By:  

/s/ John Payne

  Name:    

John Payne

  Title:  

President and Chief Operating Officer

[Signatures Continue on Following Page]

 

[Signature Page to Call Right Agreement (Harrah’s Laughlin)]



--------------------------------------------------------------------------------

OWNER:

 

CAESARS ENTERTAINMENT CORPORATION,

a Delaware corporation

By:  

/s/ Eric Hession

Name:    

Eric Hession

Title:  

Treasurer

 

[Signature Page to Call Right Agreement (Harrah’s Laughlin)]



--------------------------------------------------------------------------------

EXHIBIT A

Description of the Property

All that certain real property situated in the County of Clark, State of Nevada,
described as follows:

That portion of fractional Section 24, Township 32 South, Range 66 East, M.D.B.
& M., Clark County, Nevada, described as follows:

Commencing at the West Quarter Corner (W 1/4 Cor.) of said Section 24; thence
South 00° 19’ 32” East, along the West line of said Section 24, a distance of
252.76 feet to the TRUE POINT OF BEGINNING; thence North 89° 26’ 48” East,
1156.24 feet to a point; thence North 149.76 feet to a point, said point being
on the centerline of a 60 feet wide utility and roadway easement; thence along
said centerline by the following courses; said point also being the beginning of
a curve concave to the Northwest (NW) having a radius of 80.00 feet; thence
Easterly along said curve and curving to the left through a central angle of 32°
15’ 00” an arc distance of 45.03 feet to a point of tangency; thence North 57°
45’ 00” East, 144.62 feet to a point of tangency with a curve concave Southerly,
having a radius of 200.00 feet; thence Easterly and curving to the right along
said curve through a central angle of 66° 08’ 13” an arc distance of 230.86 feet
to a point; thence South 56° 06’ 47”

East, 51.67 feet to a point of tangency with a curve concave to the Northeast
(NE) having a radius of 80.00 feet; thence Easterly and curving to the left
along said curve through a central angle of 33° 53’ 13”, an arc distance of
47.32 feet; thence East 5.40 feet to the end of said centerline; thence South
53.00 feet; thence East 160.00 feet, more or less, to a point on the high
ordinary water mark on the Westerly bank of the Colorado River; thence Southerly
and meandering along said high ordinary water mark the following courses:

South 14° 31’ 12” West, 547.1 feet; thence South 07° 05’ 37” East, 226.7 feet;
thence South 27° 32’ 00” East, 344.0 feet; thence North 73° 40’ 23” East 206.3
feet; thence South 08° 19’ 53” East 152.3 feet; thence departing aforementioned
high ordinary water mark South 80° 00’ 00” West, 920.0 feet, more or less;
thence South 89° 26’ 48” West, 1149.59 feet; thence North 00° 19’ 32” West,
1171.27 feet to the TRUE POINT OF BEGINNING.

Further described as Lot Two (2) and a portion of Lot Three (3) as shown upon
that certain Parcel Map filed in File 48 of Parcel Maps, Page 2, of Official
Records.

EXCEPTING THEREFROM the following described land as conveyed to Clark County by
Deeds recorded July 28, 1987 in Book 870728 of Official Records as Document
No. 686, and July 29, 1987 in Book 870729 of Official Records as Document No,
865, Clark County, Nevada.

That portion of the Southwest Quarter (SW 1/4) of Fractional Section 24,
Township 32 South, Range 66 East, M.D.B. & M., Clark County, Nevada, described
as follows:

Commencing at the Northwest (NW) corner of the Southwest Quarter (SW 1/4) of
said Fractional Section; thence South 00° 19’ 32” East, along the West line
thereof 252.76 feet; thence North



--------------------------------------------------------------------------------

89° 26’ 48” East, 604.66 feet to the TRUE POINT OF BEGINNING, said point being a
point on a curve concave Southeasterly and having a radius of 460.00 feet, a
radial line to said point bears North 48° 31’ 28” West; thence continuing North
89° 26’ 48” East, 6.92 feet to a point on a curve concave Southeasterly and
having a radius of 460.00 feet, a radial line to said point bears North 46° 51’
53” West; thence Southwesterly along said curve, through a central angle of 31°
19’ 53”, an arc distance of 251.54 feet to a point of tangency; thence North 11°
48’ 15” East 10.00 feet to a point of tangency with a curve

EXHIBIT “B” Continued

concave Southeasterly and having a radius of 460.000 feet; thence Northeasterly
along said curve, through a central angle of 29° 40’ 17”, an arc distance of
238.22 feet to the TRUE POINT OF BEGINNING.

Together with that certain parcel of land conveyed by Clark County by Deed
recorded September 28, 1987 in Book 870928 of Official Records as document
No. 961, Clark County, Nevada, Records, described as follows:

That portion of the Southwest Quarter (SW 1/4) of Fractional Section 24,
Township 32 South, Range 66 East, M.D.B. & M., Clark County, Nevada, described
as follows:

Commencing at the Northwest (NW) Corner of said Southwest Quarter (SW 1/4);
thence South 00° 19’ 32” East along the West line thereof 252.76 feet; thence
North 89° 26’ 48” East, 502.79 feet to the TRUE POINT OF BEGINNING, said point
also being a point on a curve concave Southeasterly and having a radius of
540.00 feet, a radial line to said point bears North 55° 46’ 51” West; thence
continuing North 89° 26’ 48” East 4.80 feet to a point on a curve concave
Southeasterly and having a radius of 540.00 feet, a radial line to said point
bears North 54° 30’ 33” West; thence Southwesterly along said curve, through a
central angle of 23° 41’ 12”, and arc distance of 223.24 feet to a point of
tangency; thence North 11° 48’ 15” East 10.00 feet to a point of tangency with a
curve Southeasterly and having a radius of 540.00 feet; thence northeasterly
along said concave curve, through a central angle of 22° 24’ 54”, an arc
distance of 211.26 feet to the TRUE POINT OF BEGINNING.

FURTHER EXCEPTING THEREFROM that portion as conveyed to Clark County by Deed
recorded January 14, 1992 in Book 920114 of Official Records as Document
No. 687, Clark County, Nevada Records, described as follows:

That portion of the Southwest Quarter (SW 1/4) of Section 24, Township 32 South,
Range 66 East, M.D.B. & M., Clark County, Nevada, described as follows:

Commencing at the West Quarter (W 1/4) corner of said Section 24; thence South
00° 19’

32” East, along the West line of said Section 24, a distance of 252.76 feet to
the Northwest (NW) corner of Parcel Two (2) of that certain Parcel map recorded
in File 48 of Parcel Maps, Page 2, Clark County Records; thence North 89° 26’
48” East, along the North line of said parcel Two (2), a distance of 611.48 feet
to a point on the Easterly right of way of Casino Drive (80’ R.O.W.); said point
being located on a 460.00 foot radius non-tangent curve and to which point a
radial line bears North 46° 52’ 19” West; thence Southwesterly along said curve
and said right of



--------------------------------------------------------------------------------

way through a central angle of 27° 16’ 22”, a distance of 218.96 feet to the
POINT OF BEGINNING; thence South 74° 08’ 41” East, 12.00 feet to a point on a
448.00 foot radius curve and to which point a radial line bears North 74° 08’
41” West; thence Southwesterly, along said curve, through a central angle of 4°
003’ 05”, a distance of 31.68 feet; thence South 11° 48’ 15” West, 75.36 feet;
thence South 19° 23’ 20” West, 90.80 feet to a point on said Easterly right of
way; thence North 11° 48’ 15” East, along said right of way, a distance of
165.36 feet to the beginning of a 460.00 foot radius curve, concave
Southeasterly; thence Northeasterly along said curve, through a central angle of
4° 03’ 05”, a distance of 32.53 feet to the POINT OF BEGINNING.

EXHIBIT “B” Continued

FURTHER EXCEPTING THEREFROM that portion of Lot Two (2) as shown upon that
certain Parcel map filed in File 48 of Parcel Maps, Page 2, lying Westerly of
the Easterly boundary of Casino Drive.

(The above metes and bounds description is the same that appears in that certain
deed recorded in Book 870819 as Document No. 00341 Official Records.)

Assessor’s Parcel Number 264-24-302-001